DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claim 1, “the space” lacks antecedence.  A suggestion would be to change it to “the in-between space”.
Regarding claim 12, the claim is indefinite because it fails to positively claim a method step.  The use of “if” before the step makes the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6-9, 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Weckesser, US 3049778.  Weckesser discloses the method of use and a buckle having a cantilever snap formed integrally with the bottom housing and top housing (column 1, lines 23-26).  The cantilever snap is elastic as seen in figure 7 (column 1, lines 27-34).

    PNG
    media_image1.png
    722
    999
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weckesser, US 3049778 in view of Feiner, US 2525026.
Regarding claim 2, Weckesser discloses a buckle being used with a single strap.  The claim requires a second strap attached to the buckle.  It is old and well known to use two straps for attaching a watch to the wrist.  As shown in Feiner, two straps are attached to the watch (15).  One strap (at 16 with pin 21) is attached to the end of the buckle (23).  The other strap is threaded through the buckle to adjustably attach the watch to the wrist.  Therefore, it would have been obvious to a person having ordinary skill in the art to use Weckesser’s buckle in a two-strap system for attaching a watch to a wearer’s wrist.

    PNG
    media_image2.png
    648
    827
    media_image2.png
    Greyscale

	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weckesser, US 3049778 in view of Vandenbussche, US 2018/0092438 A1.  Weckesser discloses a single molded buckle.  However, it fails to disclose the material being plastic.  It is old and well known to make buckles from resilient and elastic plastic material.  Vandenbussche discloses a single molded plastic buckle used in a watch strap.  Paragraph 33 of the specification discloses:

    PNG
    media_image3.png
    120
    1105
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art to make Weckesser’s single molded buckle from a plastic/elastic material as shown in Vandenbussche to reduce the cost of manufacturing the buckle and to improve its durability and reliability.
Allowable Subject Matter
Claims 5, 10, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677